Title: Henry Phillips to James Madison, 14 September 1834
From: Phillips, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Canton Madison Co Mississippi
                                
                                 14. Sept. 1834
                            
                        
                        
                        It is with a great degree of diffidence that I intrude on your advanced age and retirement with this Epistle.
                        But hope It will a sufficient apology for this intrusion when I say to you that I am but a youth and that my
                            sole object in thus troubling you is to acquire information on a subject of the most vital importance to the safety of our
                            beloved Country. Knowing full well from your venerable age superior talents and great experience in the nature and
                            formation of our Government I consult you more as the Great Oracle of our Constitutional rights and liberties fully
                            relying on the correctness of any decision you make on the subject—
                        And moreover your experience has fully shown no doubt the great importance of young men concieving correct
                            opinions in the outset on the great and leading topics of the day—And as the present is an important Crisis in the
                            affairs of our Government; I concieve it the more important that every man should have a true and propper notion of the
                            formation of our Gov, and the nature of its institutions, and what relation each department bears to the others. In a
                            word I am at a loss to form an opinion on the subject of Nulification, after hearing so my arguments on both sides of the
                            subject. And I feel fully confident you can fully satisfy me on the subject—
                        I wish You to inform me what you think is the proper remedy on the part of the State when Congress may pass
                            [ ] constitutional laws—Say for instance should Congress at the next Session pass a Law Emancipating all
                            our Slaves and, that the said law should take effect from the day of its passage giving no time for an appeal to the
                            decision of any tribunal—
                        The fact that the States have rights is admitted by all. I wish to know what those rights are, and what is
                            the rightful remedy for an infraction of those rights—
                        I am a native of your State, and have been taught from infancy to revere and esteem you as a Statesman
                            & patriot—You will therefore duly appreciate the motives that have prompted me to trouble you with these few
                            lines—
                        This information will be most thankfully recieved by your very devoted and humble Servant
                        
                        
                            
                                Henry Phillips
                            
                        
                    